Title: John Adams to John Quincy Adams, 7 May 1794
From: Adams, John
To: Adams, John Quincy


          
            My dear son
            Philadelphia May 7. 1794
          
          In reading the Advertisement prefixed to De Lolme p. 6. I met a Passage which recalled to my Mind a Letter of yours concerning the Papers signed Columbus and the cold reception they met with among their Friends.
          “I shall add, says he, a few Observations, of a serious kind for the Sake of those Persons who, judging themselves to be possessed of Abilities find they are neglected by those having it in their Power to do them occasional Services, and Suffer themselves to be mortified by it. To hope that Men will in earnest assist in Setting forth the mental qualifications of others, is an expectation, which, generally Speaking must needs be dissappointed. To procure one’s notions and Opinions to be attended to and approved, by the Circle of ones

Acquaintance, is the universal Wish of Mankind. To diffuse these notions further, to numerous parts of the Public, by means of the press, or by others, becomes an Object of real Ambition: nor is this Ambition always proportioned to the real Abilities of those who feel it; very far from it. When the Approbation of Mankind is in question, all Persons, whatever their different Ranks may be, consider themselves as being engaged in the Same career: they look upon themselves as being candidates for the very Same kind of Advantage: high and low, all are in that respect in a State of primæval Equality; nor are those who are likely to obtain Some prize, to expect much favour from the others.” Here My son you may read your Destiny.—
          In the Discourses on Davila, you will remember, there were many Observations on the Universality Constancy and Energy of the Passion for the Approbation of others. very important Consequences were drawn from it— No less indeed than the whole Theory of Government, Despotic as well as free. Emulation which is the source of so many Virtues and the motive to so much good; is also the source of many Vices and much Evil. I wish I could See a compleat Treatise on this Ingredient in the Composition of human Nature.
          You, I fancy, will, one day, find means of compelling, those who are now reluctant, to celebrate Talents which they see and feel although they do not acknowledge. Much reserve however is necessary much Delicacy and much Caution— A Man must not commit him self—he must not furnish his Rivals with stories to tell, of his Pride of his Vanity of his Imprudence &c Indeed almost too much Design and Art and Craft, is necessary, for an honest Man to stoop to it.
          I am &c.
          
            J. A.
          
        